Citation Nr: 1506995	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  14-33 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a stroke.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel


INTRODUCTION

The Veteran served on active duty from March 1957 to May 1959.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).

A Board hearing was held before the undersigned in November 2014.  A transcript of this hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a stroke.  Specifically, the Veteran alleges that as a result of inadequate/ insufficient care received after undergoing a stress test in June 2010 at the Tampa VA Medical Center (VAMC), he suffered a stroke three days later and continues to suffer from the residuals of that stroke.  Before the Board can adjudicate this claim on the merits, additional development is required.

According to the August 2013 rating decision and August 2014 Statement of the Case, a VA medical opinion was obtained from the Bay Pines VAMC and dated August 7, 2013.  Notes in the Veteran's claims file (which is now paperless) confirm that a medical opinion was requested on August 2, 2013.  However, a close review of the record did not find a copy of that VA medical opinion.  Consequently, a copy of the August 2013 VA medical opinion must be secured and associated with the record.  
Likewise, the November 2014 Board hearing transcript notes that the Veteran submitted additional evidence at the hearing together with a waiver of AOJ initial consideration; it was described as "evidence from the Internet regarding the relationship between atrial fibrillation and strokes."  Board Hearing Tr. at 2.  However, a review of the record reveals that while the waiver was associated with the record, the evidence from the Internet was not.  On remand, efforts should also be undertaken to locate and associate such evidence with the record.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. 	Arrange for a search to locate (and associate with the claims file) a copy of the August 2013 VA medical opinion.  

2. 	Arrange for a search to locate (and associate with the claims file) the above-noted additional evidence that the Veteran submitted at the Board hearing.  If it cannot be found, the Veteran should be so advised, and afforded the opportunity to submit for the record another copy of the previously submitted evidence.

3. 	Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




